UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-123134 INTERNATIONAL GOLD CORP. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 1111 West Georgia Street, Suite 1720 Vancouver, British Columbia Canada V6E 4M8 (Address of principal executive offices, including zip code.) (604) 925-0220 (telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YESx NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. YESx NO o State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 6,250,000 as of August 19, 2011. 1 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Balance Sheets as of June 30, 2011 (unaudited) and December 31, 2010 4 Statements of Operations for the Six Months ended June 30, 2011 and 2010(unaudited) and the Cumulative Period from Inception (December 9, 2004) to June 30, 2011 (unaudited) 5 Statements of Cash Flows for the Six months ended June 30, 2011 and 2010(unaudited) and the Cumulative Period from Inception (December 9, 2004) to June 30, 2011 (unaudited) 6 Statements of Stockholders' Deficiency for thePeriod from Inception (December 9, 2004) to June 30, 2011 (unaudited) 7 Notes to Financial Statements (unaudited) 8-16 Item 2. Management’s Discussion and Analysis Of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 PART II - OTHER INFORMATION Item 1A.Risk Factors 20 Item 2.Registered Sales of Equity Securities and Use of Proceeds 20 Item 6. Exhibits 20 SIGNATURES 20 2 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. INTERNATIONAL GOLD CORP. (An Exploration Stage Company) INTERIM FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2011 (Unaudited) (Stated in U.S. Dollars) 3 INTERNATIONAL GOLD CORP. (An Exploration Stage Company) INTERIM BALANCE SHEETS (Stated in U.S. Dollars) JUNE 30 DECEMBER 31 (Unaudited) ASSETS Current Cash $ - $ Amounts receivable Advance recoverable Mineral Property Deposit - Mineral Claim Interest $ $ LIABILITIES Current Excess of checks issued over funds on deposit $ 62 $ - Accounts payable and accrued liabilities Loans payable - Amounts due to related parties Promissory notes due to related parties Contractual Obligations And Commitments (Note 9) Subsequent Events (Note 11) STOCKHOLDERS’ DEFICIENCY Capital Stock Authorized: 100,000,000 voting common shares with a par value of $0.00001 per share Issued: 6,250,000 common shares at June 30, 2011 (6,000,000 common shares at December 31, 2010) 63 60 Additional Paid-In Capital Deficit Accumulated During The Exploration Stage ) The accompanying condensed notes are an integral part of these interim financial statements. 4 INTERNATIONAL GOLD CORP. (An Exploration Stage Company) INTERIM STATEMENTS OF OPERATIONS (Unaudited) (Stated in U.S. Dollars) CUMULATIVE PERIOD FROM THREE MONTHS ENDED SIX MONTHS ENDED INCEPTION JUNE 30 JUNE 30 DECEMBER 9, 2004 TO JUNE 30, 2011 Revenue $
